Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 27, 2016

                                      No. 04-16-00082-CV

                                         URMAN, INC.,
                                           Appellant

                                                v.

                        CENVEO CORPORATION (Cross-Appellant),
                               Appellee/Cross Appellant

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2013CVF001606D1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
        The reporter’s record was due on July 15, 2016. On July 25, 2016, Ms. Cynthia M. Perez
Lenz, the court reporter responsible for preparing, certifying, and filing the reporter’s record in
this appeal, filed a Notification of Late Reporter’s Record stating the reporter’s record is
complete but has not been filed because the balance of payment due to her has not been paid by
either party.

        It is therefore ORDERED that appellant provide written proof to this court no later than
August 5, 2016 that the reporter’s fee has been paid in full or arrangements have been made to
pay the reporter’s fee in full. If appellant fails to respond within the time provided, appellant’s
brief will be due within thirty (30) days from the date of this order, and the court will only
consider those issues or points raised in appellant’s brief that do not require a reporter’s record
for a decision. See TEX. R. APP. P. 37.3(c).

       It is so ORDERED July 27, 2016
                                                     PER CURIAM



       ATTESTED TO: _________________________________
                   Keith E. Hottle
                   Clerk of Court